BERGER, J.
Michael T. Tatum (“Former Husband”) timely appeals the final judgment entered on Lizbeth Triana-Tatum’s (“Former Wife”) petition for modification of the child support obligation and permanent relocation of the parties’ minor child. We find error only in the calculation of retroactive child support.
The parties’ marriage was dissolved on October 14, 2008, pursuant to a final judgment of dissolution that incorporated a marital settlement agreement requiring former husband to pay $228.42 per month in‘child support for their minor child'. On June 26, 2012,1 former wife sought to modify the final judgment. Thereafter, on October 3, 2013, final judgment was entered on former wife’s petition for modification. The final- judgment increased former husband’s monthly child support obligation from $228.42 to $610.21, retroactive to June 15, 2012, along with an additional $122 per month to cover $5,730 in new arrearages resulting from the retroactive increase)
Retroactive child support begins to run from the date the petition for modification is filed. Mayfield v. Mayfield, 103 So.3d 968, 971 (Fla. 1st DCA 2012) (quoting Anderson v. Anderson, 609 So.2d 87, 89 (Fla. 1st DCA 1992)); Stokes v. Huelsman, 770 So.2d 701, 702 (Fla. 5th DCA 2000). In this case, the trial court set June 15, 2012 as the accrual date for retroactive child support, which former husband correctly argues is eleven days too early. Because the supplemental petition for modification was not filed with the court until June 26, 2012, we remand for recalculation of child support arrearages from the retroactive period beginning on June 26, 2012 and ending on October 3, 2013, when the final judgment was entered. See Mayfield, 103 So.3d at 971; Finch v. Dep’t of Revenue ex rel. John-Jules, 65 So.3d 1150, 1151 (Fla. 3d DCA 2011); Newberry v. Newberry, 831 So.2d 749, 750-51 (Fla. 5th DCA 2002); Stokes, 770 So.2d at 702. In all other respects, we affirm.
AFFIRMED in part, REVERSED in part, and.REMANDED. ,
WALLIS and LAMBERT, JJ„ concur.

. Although the' supplemental petition was signed on June 25, 2012, the time stamp indicates' it was filed'with the trial court on June 26, 2012.